Case 4:18-cv-04412 Document 136 Filed on 10/28/19 in TXSD PaO Ged oy:
0) tg
Uthorn Diants, Cours .
0 FILE 9" Texas
CT pe
UNITED STATES DISTRICT COURT Data 9 2019 ,
» Grae
SOUTHERN DISTRICT OF TEXAS “Clk oto !
HOUSTON DIVISION
JOHN SAIN, et al., §
.§ CIVIL ACTION NO.
Plaintiffs, § 4:18-cv-04412
V. §
§
BRYAN COLLIER, et al., §
§
Defendants. §

PLAINTIFFS’ MOTION REQUESTING CORRECTION OF CLERICAL ERRORS
TO THE HONORABLE UNITED STATES DISTRICT COURT:

Plaintiffs Pro se, in the above styled and numbered case, request the Court review and

correct the clerical errors in the Courts recent Order per Fed. R. Civ. P. Rule 60 (a).

On October 15, 2019 Plaintiffs were served this Courts order granting application to proceed
Informa Pauperis, Doc. 131, dated October 8, 2019. There are two clerical errors that require

correction:

1) Page 4, para 4, Plaintiff John Sain (TDCJ# 01675667) - Should read (TDCJ# 01373168)

2) Page 4, para 5, Thereafter, John Sain (TDCIJ# 01675667) - Should read (TDCJ# 01373168)

Plaintiffs request the Courts review, that the Court instruct the Clerk to make the

appropriate corrections and republish this order to all parties originally served.
Respectfully Submitted,

Dated: October 21, 2019

Page 1
Case 4:18-cv-04412 Document 136 Filed on 10/28/19 in TXSD Page 2 of 4

CERTIFICATE OF CONFERENCE

Whereby their signatures below, Plaintiffs do hereby certify/declare that a conference is
not possible because Plaintiffs are incarcerated in Texas Department of Criminal Justice,
Institutional Division, and are proceeding Pro Se in this cause. Plaintiffs will not speculate on
whether the Defendants oppose this motion.

CERTIFICATE OF SERVICE

Whereby their signatures below, Plaintiffs do hereby certify/declare that true and correct
‘copies of the foregoing document was forwarded via U.S. First Class Mail, postage pre-paid, to
the following parties:

a. Bryan Collier
TDCJ Executive Director ;
Texas Department of Criminal Justice

b. James McKee
Warden
O.L Luther Unit (P2)

c. Texas Department of Criminal Justice
c/o Bryan Collier
TDCJ Executive Director

Service was perfected to the above Defendants through their Attorneys of Record for Service:

Todd Disher

Attorney In Charge

Office of Attorney General of Texas
209 W 14", 8 Floor

Austin, TX 78701

Leah Jean O'Leary

Office of the Attorney General

Law Enforcement Defense Division
P.O. Box 12548 Capital Station
Austin, TX 78711-2548

Page 2
Case 4:18-cv-04412 Document 136 Filed on 10/28/19 in TXSD Page 3 of 4

CERTIFICATE OF MAILING

Whereby their signatures below, Plaintiffs do hereby certify/declare that the foregoing
document was delivered to the United States Post Office for processing (U.S. First Class postage,
pre-paid).

Pursuant to Fed. R. App. P. Rule 25 (a)(2)(A)(iii), “Mailbox Rule,” Pro se documents filed
at the time they are placed in the institutional mailing system for processing.

INMATE DECLARATION

We, the Plaintiffs listed below, being over 18 years of age, of sound mind, capable of
making this declaration-due to the facts that we: suffer from and/or experience(d) one or more of
_ the conditions described; attended consultations with qualified medical and other professionals;
having been trained by -medical personnel to recognize and treat complications due to
illness/heat/cold; having studied materials listed under Fed. R. Civ. P. Rule 902; through our
personal observations; and due to belief and empirical knowledge that the facts stated above;
pursuant to 28 U.S.C. § 1746, do hereby declare under penalty of perjury that the foregoing is true
and correct from personal knowledge.

Executed on October 21, 2019

Page 3
Case 4:18-cv-04412 Document 136 Filed on 10/28/19 in TXSD Page 4 of 4

JOHN SAIN, Pro Se g L of

TDCJ ID# 01373168

O.L. Luther Unit (P2)
1800 Luther Dr.

Navasota, TX 77868-4714

SALVADOR CAPUCHINO, Pro Se
TDC3J ID# 01675667

O.L. Luther Unit (P2)

1800 Luther Dr.

Navasota, TX 77868-4714

 

DAVID CUMMINGS, Pro Se
TDCI ID# 02153663

O.L. Luther Unit (P2)

1800 Luther Dr.

Navasota, TX 77868-4714

 

PHILLIP GULLETT, Pro Se
TDCJ ID# 01672020
O.L. Luther Unit (P2)

1800 Luther Dr.

Navasota, TX 77868-4714

DAVID WILSON, Pro Se
TDC] ID# 01648044

O.L. Luther Unit (P2)
1800 Luther Dr.

Navasota, TX 77868-4714

 
